DETAILED ACTION
This office action is responsive to the Applicant's submission filed on June 30, 2021.  The application contains claims 13, 15-31, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, II et al. [US 2012/0036423 A1, hereinafter Haynes] in view of Long et al. [US 5,550,982] in view of Latulipe et al. [US 2013/0145269 A1, hereinafter Latulipe]

With regard to Claim 13,

an application server directly in communication with a first group of users and a second group of users and in direct communication with a database (Fig. 1, [0038], “FIG. 1, a server 102 is communicatively coupled to a plurality of remote devices 104, 106, and 108 via a network 110”, “server 102 includes a processor 112, a database 114”, server directly communicate with multiple groups of users and its database to save and retrieve data, [0048], “members of a group”, [0049], [0052], “only available to selected users or groups”), 
wherein the application server is configured to permit one or more users in the first group, one or more users in the second group, or both, to concurrently or sequentially annotate one or more streaming videos in real-time ([0041], “an annotation may be created by the user using the user's remote device 102, 104 or 106”, [0037], “collaborative annotation system and method can be applied to other forms of digital content, including video and audio files”, [0042], “video files (downloadable files and streaming video), “collaborative annotation can be applied to anything that a user can express an opinion about”, [0052], “Comments may be displayed in real-time on connected devices”);
receive one or more annotations for the one or more streaming videos from the one or more users in the first group, the one or more users in the second group, or both ([0041], “annotation may be created by the user using the user's remote device 102, 104 or 106. The annotation may then be communicated to the server 102 along with information that identifies the particular title, portion of the title and/or location within the title, as selected by the user”, [0048], “members of a group may receive annotations created by other group members for a particular title selected by the group”, [0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, [0049]), and
simultaneously store the one or more annotations in the database (Fig. 1, 102 (114), [0041], “annotation may be created by the user using the user's remote device 102, 104 or 106. The annotation may then be communicated to the server 102 along with information”, [0050], “Annotations are generally created and stored at the devices 104, 106, and 108 and then communicated to the server 102 together with their associated metadata where the annotations and metadata are aggregated and stored”, “members of the group may receive annotations as they become available in real time (this may be referred to as real-time push or pull)”) and transmit a frame associated with one or more annotations, allowing other users in the first group, other users in the second group, or both, to view the frame associated with the  one or more annotations in real-time (Abstract, [0037], [0048], “while the user is viewing a particular portion of the content, annotations of other users that relate to that portion of the content are accessible to the user”, “members of a group may receive annotations created by other group members for a particular title selected by the group”, [0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, the annotation associated with the metadata is transferred to a server to save it at the database and push it to the other users in real-time, “users may receive new annotations upon connection or logging in of the devices to the server 102 (this may be referred to an on-connection synchronization). Or, if already connected, members of the group may receive annotations as they become available in real time (this may be referred to as real-time push or pull)”, [0052], “Comments may be displayed in real-time on connected devices”, “only available to selected users or groups”, [0062]], “The present invention enables sharing of notes among users … allows making a note based on a specific section within an audio or video file”, the section of video is a number of frames that the system associate the annotations with); and
one or more mobile devices connected to the first group, and one or more mobile devices connected to the second group (Haynes, [0050], “remote devices belonging to members of a particular group may receive annotations created by other members of the group”, [0051], “Continents can be created on the remote devices 104, 106 and 108 and communicated to the server 102”, [0052], “Comments may be displayed in real-time on connected devices”, “only available to selected users or groups”), wherein, the one or more mobile devices in the first group, the second group, or both are configured to facilitate the one or more annotations of the one or more streaming videos in real- time ([0037], “collaborative annotation system and method … video and audio files by allowing a user to attach a note to a specific passage or portion of a video”, [0042], “video files (downloadable files and streaming video)”, [0048], “members of a group may receive annotations created by other group members for a particular title selected by the group”, [0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, the annotation associated with the metadata is transferred to a server to save it at the database and push it to the other users in real-time, “users may receive new annotations upon connection or logging in of the devices to the server 102 (this may be referred to an on-connection synchronization). Or, if already connected, members of the group may receive annotations as they become available in real time (this may be referred to as real-time push or pull)”, [0041], “annotation may be created by the user using the user's remote device 102, 104 or 106. The annotation may then be communicated to the server 102 along with information that identifies the particular title, portion of the title and/or location within the title, as selected by the user”, [0051]- [0052], “Comments may be displayed in real-time on connected devices. A user who creates comments can preferably select whether the comment will be available to any user to whom anywhere the original annotation is viewable or to make the comment available only to specified users or to a particular group”).
Haynes do not explicitly disclose application server configured to transmit to a streaming server, and in direct communication with a streaming server. In other words Haynes teach the ability to receive, save and transmit annotations associated with videos to users in real time, but Haynes don’t explicitly teach application server that communicate directly with a streaming server to deliver the media to the user’s device; instead Haynes application server connect directly to the user’s device.  
Long teach application server in direct communication with a streaming server (Col. 5, lines 37-42 “data base application server initiates the video service from the designated video server directly, in this case, several scenarios can be envisaged: cl) the database server commands the video server to establish a connection between it and the client and initiates the video service”, Col. 5, lines 11-19, “plurality of video servers can be controlled by data application servers on the network so that video services can be provided to specific clients from specific video servers”), and application server configured to transmit to the streaming server  (Fig. 3A, Col. 3, lines 43-51, “design a server entirely dedicated to video applications; such a server is then designed and optimized specifically for streaming, and can thus offer the best performance in video service; to support both video and data services simultaneously, such a video server is to coexist and interoperate with one or more data file servers”, Col. 5, lines 11-19, “plurality of video servers can be controlled by data application servers on the network so that video services can be provided to specific clients from specific video servers in a manner that is transparent to users”, Col. 5, lines 37-42 “data base application server initiates the video service from the designated video server directly, in this case, several scenarios can be envisaged: cl) the database server commands the video server to establish a connection between it and the client and initiates the video service”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a streaming server connected to the application server. 
The motive for the modification would have been to achieve the best performance at the lowest price, and to take the most advantages of existing data applications servers (Long, Col. 3, lines 49-51).
([0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, the annotation associated with the metadata is transferred to a server to save it at the database and push it to the other users in real-time, [0052]).
Haynes-Long do not explicitly teach display one or more comments via markers on a timeline when one of the markers is selected on the timeline, the one or more comments being displayed in a linear list of the one or more annotations, the linear list comprising user information associated with the one or more annotations, a range of frames associated with the one or more annotations, and coordinates associated with the one or more annotations.
Latulipe teach display one or more comments via markers on a timeline when one of the markers is selected on the timeline ([011], “input corresponding to selection of a displayed comment marker, automatically moving the video play-head to a point on the video determined based on the selected comment marker, and displaying, in the video pane, a frame corresponding to the position of the video play-head, and displaying, in the video pane overlaid over the displayed frame of the video, one or more annotations associated with the comment marker”, [0013], [0083], [0110], [0116], “Posted comments can preferably be explored several other ways as well. A user can click on any comment in the comment display pane, or, alternatively, can click on a marker on the video timeline bar 20”), the one or more comments being displayed in a linear list of the one or more annotations ([0013], [0083], “user can navigate through the comments utilizing either a comment-list or markers on a video timeline exposing the frame(s) of video in context of which that particular comment was made”), the linear list comprising user information associated with the one or more annotations (Fig. 6, “comment by user1”, [0100], “outlining each comment and/or the commenting user's name in a color associated with the commenting user”), a range of frames associated with the one or more annotations ([0013], “video determined based on the selected comment marker, the method includes automatically defining a segment corresponding to the selected comment marker”, [0111], “posted comments can be associated with either a single point in time (or frame) of a video, or with a longer segment of a video”, “segment comments, and might be represented by a different type of marker (such as, for example, a colored triangle denoting a start of the segment, or even a pair of colored triangles denoting a start and an end of the segment), and stored in association with a start and end time, or start and end frames”), and coordinates associated with the one or more annotations ([0013], “video determined based on the selected comment marker, the method includes automatically defining a segment corresponding to the selected comment marker”, [0110], , [0111], “posted comments can be associated with either a single point in time (or frame) of a video, or with a longer segment of a video”, “segment comments, and might be represented by a different type of marker (such as, for example, a colored triangle denoting a start of the segment, or even a pair of colored triangles denoting a start and an end of the segment), and stored in association with a start and end time, or start and end frames”, [0112], system determine the coordinates for the comments within the displayed timeline,  “FIGS. 9A-B; the position of the comment is preferably saved such that the comment is presented to other users in that same position”, system determine the coordinates for the comments).
Haynes-Long and Latulipe are analogous art to the claimed invention because they are from a similar field of endeavor of annotating videos. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynes-Long to include the ability to display annotation in a list that display user name and comprise frames range and coordinates associated with the annotation resulting in resolutions as disclosed by Latulipe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Haynes-Long as described above to provide the user with an easy way to identify and move to the different available annotations and their associated frames facilitating the user interaction with the system, and to provide a simple clear way to display annotation associated with metadata which will help the user to understand the provided annotation and the user who created it in a glance saving the user’s time and effort.

With regard to Claim 15,
Haynes-Long-Latulipe teach the system of claim 13, wherein the one or more annotations comprise one or more text-based comments (Haynes, [0041], “annotation can be written commentary”, [0024], “one or more annotations includes a text annotation”), one or more finger drawn comments, one or more symbols, one or more images, or any combination thereof.

With regard to Claim 16,
Haynes-Long-Latulipe teach the system of claim 13, wherein the one or more mobile devices in the first group, the one or more mobile devices in the second group, or both, are configured to receive real-time annotations by the other users in the first group, the other users in the second group, or both (Haynes, [0050], annotations could be pushed or pulled to users’ devices in real time, [0052], “Comments may be displayed in real-time on connected devices. A user who creates comments can preferably select whether the comment will be available to any user to whom anywhere the original annotation is viewable or to make the comment available only to specified users or to a particular group”, “only available to selected users or groups”).

With regard to Claim 17,
Haynes-Long-Latulipe teach the system of claim 13, wherein:
the streaming server is connected to the application server (see Long as detailed below) and with the one or more users in the first group, the one or more users in the second group, or both (Haynes, Fig. 1, (102, 104, 106, 108), [0042], “digital content which can be stored by the server 102 and accessed by users includes digital information that can delivered to users in a variety of formats”, “video files (downloadable files and streaming video)”, [0052], “available to selected users or groups”, Long, Fig. 3A, Col. 3, lines 43-51, “design a server entirely dedicated to video applications; such a server is then designed and optimized specifically for streaming, and can thus offer the best performance in video service; to support both video and data services simultaneously, such a video server is to coexist and interoperate with one or more data file servers”, Col. 5, lines 11-19, “plurality of video servers can be controlled by data application servers on the network so that video services can be provided to specific clients from specific video servers”, Col. 5, lines 37-42 “data base application server initiates the video service from the designated video server directly”), and
when the one or more annotations are received from the application server, the streaming server (see Long as detailed below) is configured to transmit the one or more annotations in real-time to the one or more users in the first group, the one or more users in the second group, or both (Haynes, [0050], “if already connected, members of the group may receive annotations as they become available in real time (this may be referred to as real-time push or pull, the streaming server 102 push to the users the annotations at real time, Long, Col. 3, lines 43-51, “design a server entirely dedicated to video applications; such a server is then designed and optimized specifically for streaming, and can thus offer the best performance in video service; to support both video and data services simultaneously, such a video server is to coexist and interoperate with one or more data file servers”, Col. 5, lines 37-42, “data base application server initiates the video service from the designated video server directly”, Col. 5, lines 11-19, “plurality of video servers can be controlled by data application servers on the network so that video services can be provided to specific clients”). 
In other words Hanes teach the ability to have a server that communicate with user and deliver video and annotations associated with it in real-time, while Long teach the 

With regard to Claim 18,
Haynes-Long-Latulipe teach the system of claim 13, wherein each of the one or more streaming videos and each of the plurality of users form one or more types of annotations, each of the one or more types of annotations comprises a range, the range being one or more video frames in a given streaming video on which annotations are created and visible for each of the plurality of users associated therewith, allowing continuous annotations and viewing to the one or more video frames within the one or more streaming videos in real-time (Haynes, [0041], “annotation may be created by the user using the user's remote device 102, 104 or 106. The annotation may then be communicated to the server 102 along with information that identifies the particular title, portion of the title and/or location within the title, as selected by the user”, “only available to selected users or groups”, [0037], “collaborative annotation system and method can be applied to other forms of digital content, including video”, [0042], “video files (downloadable files and streaming video), “collaborative annotation can be applied to anything that a user can express an opinion about, and would benefit from an iterative understanding in their decision-making regarding the content, such as whether to view or purchase the content”, [0052], “Comments may be displayed in real-time on connected devices”, [0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, the annotation associated with the metadata is transferred to a server to save it at the database and push it to the other users in real-time, Latulipe, [0111], segment comments, and might be represented by a different type of marker (such as, for example, a colored triangle denoting a start of the segment, or even a pair of colored triangles denoting a start and an end of the segment), and stored in association with a start and end time, or start and end frames).

With regard to Claim 19,
Claim 19 is similar in scope to claim 13; therefore it is rejected under similar rationale.
With regard to Claim 20,
Haynes-Long- Doshi teach the method of claim 19, further comprising:
Connecting one or more mobile devices to the first group, and connecting one or more mobile devices to the second group (Haynes, [0050], “remote devices belonging to members of a particular group may receive annotations created by other members of the group”, [0051], “Continents can be created on the remote devices 104, 106 and 108 and communicated to the server 102”, [0052], “Comments may be displayed in real-time on connected devices”, “only available to selected users or groups”), wherein,
the one or more mobile devices in the first group, the second group, or both are configured to facilitate the one or more annotations of the one or more streaming videos in real-time (Haynes, [0041], “annotation may be created by the user using the user's remote device 102, 104 or 106. The annotation may then be communicated to the server 102 along with information that identifies the particular title, portion of the title and/or location within the title, as selected by the user”, [0051]- [0052], “Comments may be displayed in real-time on connected devices. A user who creates comments can preferably select whether the comment will be available to any user to whom anywhere the original annotation is viewable or to make the comment available only to specified users or to a particular group”).

With regard to Claim 21,
Claim 21 is similar in scope to claim 15; therefore it is rejected under similar rationale.
With regard to Claim 22,
Claim 22 is similar in scope to claim 16; therefore it is rejected under similar rationale.
With regard to Claim 23,
Claim 23 is similar in scope to claim 17; therefore it is rejected under similar rationale. 
With regard to Claim 24,
Claim 24 is similar in scope to claim 18; therefore it is rejected under similar rationale.
With regard to Claim 25,
Claim 25 is similar in scope to claim 13; therefore it is rejected under similar rationale.

With regard to Claim 26,
Claim 19 is similar in scope to claim 14; therefore it is rejected under similar rationale.
With regard to Claim 27,
Claim 19 is similar in scope to claim 15; therefore it is rejected under similar rationale.
With regard to Claim 28,
Claim 19 is similar in scope to claim 16; therefore it is rejected under similar rationale.
With regard to Claim 29,
Claim 29 is similar in scope to claim 17; therefore it is rejected under similar rationale.
With regard to Claim 30,
Claim 30 is similar in scope to claim 18; therefore it is rejected under similar rationale.

Claim 31  are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, II et al. [US 2012/0036423 A1, hereinafter Haynes] in view of Long et al. [US 5,550,982] in view of Latulipe et al. [US 2013/0145269 A1, hereinafter Latulipe] in view of Doshi et al. [US 2011/0213789 A1, hereinafter Doshi]



With regard to Claim 31,
Haynes-Long-Latulipe teach the system of claim 13, wherein, database facilitates collaboration between at least one of the plurality of users on any one of the one or more streaming videos within any one of the plurality of groups at the same time (Haynes, [0041], “an annotation may be created by the user using the user's remote device 102, 104 or 106”, [0037], “collaborative annotation system and method can be applied to other forms of digital content, including video and audio files”, [0042], “video files (downloadable files and streaming video), “collaborative annotation can be applied to anything that a user can express an opinion about”, [0052], “Comments may be displayed in real-time on connected devices”, [0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, the annotation associated with the metadata is transferred to a server to save it at the database and push it to the other users in real-time, “users may receive new annotations upon connection or logging in of the devices to the server 102 (this may be referred to an on-connection synchronization). Or, if already connected, members of the group may receive annotations as they become available in real time (this may be referred to as real-time push or pull)”, Latulipe, Abstract, “Each of the users can make annotations and view annotations made by other users”, Fig. 6, [0086],” Such an application preferably enables synchronous collaboration as multiple users can login and work simultaneously”), and 
each one of the plurality users and each of the one or more streaming videos form one or more annotations, each of the one or more annotations comprising of a range of (Haynes, [0037], “collaborative annotation system and method … video and audio files by allowing a user to attach a note to a specific passage or portion of a video”, [0042], “video files (downloadable files and streaming video)”, [0048], “members of a group may receive annotations created by other group members for a particular title selected by the group”, [0050], user annotate the streamed video through his device (Fig. 1, 104, 106, 108), identify if user want to share the annotation with specific group or to make it public, the annotation associated with the metadata is transferred to a server to save it at the database and push it to the other users in real-time, “users may receive new annotations upon connection or logging in of the devices to the server 102 (this may be referred to an on-connection synchronization). Or, if already connected, members of the group may receive annotations as they become available in real time (this may be referred to as real-time push or pull)”, [0052], “Comments may be displayed in real-time on connected devices”, “only available to selected users or groups”, Latulipe, Abstract, “Each of the users can make annotations and view annotations made by other users”, Fig. 6, [0086] ,”Such an application preferably enables synchronous collaboration as multiple users can login and work simultaneously”, [0111], “segment comments, and might be represented by a different type of marker (such as, for example, a colored triangle denoting a start of the segment, or even a pair of colored triangles denoting a start and an end of the segment), and stored in association with a start and end time, or start and end frames”).
when a first user annotates a first video frame in a given video stream and a second user annotates a second video frame in the given streaming video (Haynes, [0041], “annotation may be created by the user using the user's remote device 102, 104 or 106. The annotation may then be communicated to the server 102 along with information that identifies the particular title, portion of the title and/or location within the title, as selected by the user”, [0052], “Comments may be displayed in real-time on connected devices” [0048], “members of a group may receive annotations created by other group members for a particular title selected by the group”, Latulipe, Abstract, “Each of the comment markers is associated with a frame or segment of the video and corresponds to one or more annotations for that frame or segment made by one of a plurality of users. Each of the users can make annotations and view annotations made by other users”, [0011], “a comment button configured to allow the user to add a comment to the video”, “receiving, at the electronic device, data corresponding to the video, and data corresponding to a plurality of comments associated with the video, each of the plurality of comments being associated with a particular user account of a plurality of user accounts”, [0032], “identification of a point of the video comprises a frame identification”), the second user receives a notification for a change of view from the second video frame to the first video frame (Latulipe, Abstract, “Each of the users can make annotations and view annotations made by other users”, [0011], [0030], “automatically moving the video play-head to a point on the video determined based on the selected comment marker”, [0086] ,”Such an application preferably enables synchronous collaboration as multiple users can login and work simultaneously”), allowing the second user to further annotate the first video frame or continue to annotate the second video frame of the given streaming video (Haynes, [0041], “an annotation may be created by the user using the user's remote device 102, 104 or 106”, Latulipe, [0011], “a comment button configured to allow the user to add a comment to the video”, “receiving, at the electronic device, data corresponding to the video, and data corresponding to a plurality of comments associated with the video, each of the plurality of comments being associated with a particular user account of a plurality of user accounts”, [0032], “identification of a point of the video comprises a frame identification”, [0083], Abstract, “Each of the comment markers is associated with a frame or segment of the video and corresponds to one or more annotations for that frame or segment made by one of a plurality of users. Each of the users can make annotations and view annotations made by other users”, user can select one of the marker to move to a frame associated with a comment and enter a comment by selecting the comment button or stay at the current frame to enter a comment).
Latulipe and Haynes-Long are in analogous art because they are in the same field of endeavor, a collaborative annotation system configured to electronic devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Haynes-Long using the teachings of Latulipe to include the ability to display a notification of annotations associated with frames with an acceptable expectation of success. The motive for the 
Haynes-Long-Latulipe teach the ability to store video files, associate video files with different user groups (different access permissions for the different users and the different video files), however Haynes-Long-Latulipe do not explicitly teach database comprising a plurality of groups, wherein each of the plurality of groups comprise a [data file] and user file the [data file] comprising the one or more [data files] branching out of the [data file] and the user file comprising a  plurality of users branching out from the user files.
Doshi teach database comprising a plurality of groups (Fig. 2, 202, 208, 212, [0027], “data of the multi-tenant on-demand database system may be hierarchically arranged within one or more groups”, “data of the multi-tenant on-demand database system may be segmented into organized hierarchical categories that are relevant to users who should view the data”, [0028], “data access may be established by binding the role of the user to a record located at a particular position in a hierarchical category”), wherein each of the plurality of groups comprise a [data file] and [user] file (Fig. 2, 202 (204A, 204B, 204C, 204D), 208 (210A, 210B, 210C), 212 (214A, 214B, 214C, 214D),  Fig. 3, [0023], “role of the user may be part of a role hierarchy structure. For example, the role of the user may be part of a structure intended to reflect an organizational structure of the company”, Fig. 4) the [data file] comprising the one or more [data files] branching out of the [data file] (Fig. 2, 208 (210A, 210B, 210C), 212 (214A, 214B, 214C, 214D), Fig. 4, [0062]-[0065]) and (Fig. 2, 202 (204A, 204B, 204C, 204D), Fig. 3, [0023], “role of the user may be part of a role hierarchy structure. For example, the role of the user may be part of a structure intended to reflect an organizational structure of the company”, [0027]- [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polarity of groups that associate different users with multiple files based on access permissions. 
The motive for the modification would have been to provide a techniques that improve the display of relevant and authorized data to users of a system ([0006], “it is desirable to provide techniques that improve the display of relevant and authorized data to users of a system”).
The Examiner further notes that the type of data stored at a database files is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
Applicant argue that Haynes. Long, Doshi, and Latulipe do not teach the new amendments that require display one or more comments via markers on a timeline when one of the markers is selected on the timeline, the one or more comments being displayed 
	Examiner respectfully disagrees, 
Latulipe teach the argued limitation where the comments are associated with markers on the video timeline, and upon the selection of a marker the comments are displayed in a linear list that comprise user information associated with the one or more annotations, a range of frames associated with the one or more annotations, and coordinates associated with the one or more annotations See at least Fig. 6, ¶11, ““input corresponding to selection of a displayed comment marker, automatically moving the video play-head to a point on the video determined based on the selected comment marker, and displaying, in the video pane, a frame corresponding to the position of the video play-head, and displaying, in the video pane overlaid over the displayed frame of the video, one or more annotations associated with the comment marker”, ¶83, ““user can navigate through the comments utilizing either a comment-list or markers on a video timeline exposing the frame(s) of video in context of which that particular comment was made”, ¶13, ¶111, ““segment comments, and might be represented by a different type of marker (such as, for example, a colored triangle denoting a start of the segment, or even a pair of colored triangles denoting a start and an end of the segment), and stored in association with a start and end time, or start and end frames”.
As to the remaining dependent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 9684644 issued to Badoiu et al. See at least abstract, Fig. 3-10, users have ability to annotate video and to provide access to specific groups to their annotation.
US Patent No. 9275684 issued to Amento et al. See Fig. 3-7, Collaborative sketch annotation application

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174